EXHIBIT 10.02
SECOND AMENDMENT TO ACCOUNT PURCHASE AGREEMENT
     THIS SECOND AMENDMENT (this “Amendment”), dated as of March 31, 2011, is
entered into by and between MARTIN MARIETTA MATERIALS, INC., a North Carolina
corporation (the “Customer”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, acting
through its Wells Fargo Business Credit operating division (“WFBC”).
RECITALS
     The Customer and WFBC are parties to an Account Purchase Agreement dated
April 21, 2009 (as amended from time to time, the “Account Purchase Agreement”).
Capitalized terms used in these recitals have the meanings given to them in the
Account Purchase Agreement unless otherwise specified.
     The Customer has requested that certain amendments be made to the Account
Purchase Agreement, which WFBC is willing to make pursuant to the terms and
conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, it is agreed as follows:
     1. Defined Terms. Capitalized terms used in this Amendment which are
defined in the Account Purchase Agreement shall have the same meanings as
defined therein, unless otherwise defined herein.
     2. Section 2.22 of the Account Purchase Agreement is hereby amended and
restated to read in its entirety as follows:
“2.22 “Consolidated Debt” means at any date the Debt of the Customer and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date;
provided that, at any date on which there are no Revolving Loans (as defined in
the Credit Agreement) outstanding and the Purchased Amount is zero, Consolidated
Debt shall be reduced in an amount equal to the lesser of (a) $200,000,000 and
(b) the excess (i) of the unrestricted cash and Temporary Cash Investments (as
defined in the Credit Agreement) of the Customer and its Consolidated
Subsidiaries over (ii) $50,000,000.”
3. Section 2.71 of the Account Purchase Agreement is hereby amended and restated
to read in its entirety as follows:

    “2.71 “Settlement Period” means each calendar month; provided that
(a) following an Event of Termination, WFBC may select the length of any
Settlement Period which commences on or after the date on which such Event of
Termination occurs; and (b) any Settlement Period which commences before an
Event of Termination and would otherwise terminate after the date of such Event
of Termination occurs shall end on the date such Event of Termination occurs.”

 



--------------------------------------------------------------------------------



 



     4. Section 2.86 of the Account Purchase Agreement is hereby amended and
restated to read in its entirety as follows:

    “2.86 “WFBC Discount” means, for any Settlement Period, the product of
(a) the sum of (i) LIBOR in effect as of the first day of such Settlement Period
plus (ii) 135 basis points, multiplied by (b) the quotient of (i) the number of
days in such Settlement Period divided by (ii) 360.”

     5. No Other Changes. Except as explicitly amended by this Amendment, all of
the terms and conditions of the Account Purchase Agreement shall remain in full
force and effect and shall apply to any purchase thereunder.
     6. Amendment Fee. The Customer shall pay WFBC on the first Settlement Date
after March 31, 2011, a fully earned, non-refundable fee in the amount of
$80,000 in consideration of WFBC’s execution and delivery of this Amendment.
     7. Conditions Precedent. This Amendment shall be effective when WFBC shall
have received an executed original hereof.
     8. Representations and Warranties. The Customer hereby represents and
warrants to WFBC as follows:
          (a) The Customer has all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder and thereunder, and this Amendment and
all such other agreements and instruments have been duly executed and delivered
by the Customer and constitute the legal, valid and binding obligation of the
Customer, enforceable in accordance with their terms.
          (b) The execution, delivery and performance by the Customer of this
Amendment and any other agreements or instruments required hereunder have been
duly authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to the Customer, or the
articles of incorporation or by-laws of the Customer, or (iii) result in a
breach of or constitute a default under any agreement, lease or instrument to
which the Customer is a party or by which it or its properties may be bound or
affected.
          (c) All of the representations and warranties contained in Article 6
of the Account Purchase Agreement are correct on and as of the date hereof as
though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date.
     9. References. All references in the Account Purchase Agreement to “this
Agreement” shall be deemed to refer to the Account Purchase Agreement as amended
hereby; and any and all references in the Related Documents to the Account
Purchase Agreement shall be deemed to refer to the Account Purchase Agreement as
amended hereby.

2



--------------------------------------------------------------------------------



 



     10. No Waiver. The execution of this Amendment and the acceptance of all
other agreements and instruments related hereto shall not be deemed to be a
waiver of any Event of Termination under the Account Purchase Agreement or a
waiver of any breach, default or event of default under any Related Document or
other document held by WFBC, whether or not known to WFBC and whether or not
existing on the date of this Amendment.
     11. Costs and Expenses. The Customer hereby reaffirms its agreement under
the Account Purchase Agreement to pay or reimburse WFBC on demand for all costs
and expenses incurred by WFBC in connection with the Account Purchase Agreement
and the Related Documents, including without limitation all reasonable fees and
disbursements of legal counsel. Without limiting the generality of the
foregoing, the Customer specifically agrees to pay the fee required under
Paragraph 6 of this Amendment and all fees and disbursements of counsel to WFBC
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto.
     12. Choice of Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
conflicts of laws provisions, except with respect to (a) Section 5-1401 of the
New York General Obligations Law; and (b) the choice of laws provisions of the
Uniform Commercial Code as adopted in New York.
     13. WAIVER OF JURY TRIAL. EACH OF THE CUSTOMER AND WFBC HEREBY IRREVOCABLY
WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT LAW OR IN EQUITY OR IN ANY
OTHER PROCEEDING BASED ON OR PERTAINING TO THIS AMENDMENT.
     14. Miscellaneous. This Amendment may be executed in counterparts and each
counterpart shall constitute one and the same original. Manually executed
counterparts of the signature pages of this Amendment may be delivered by the
parties electronically so long as transmitted pages are reproducible on paper
medium upon receipt. Each party is duly authorized to print any executed
signature page so received and attach it to this Amendment, whereupon this
Amendment shall be deemed to have been duly executed and delivered by the
transmitting party and the paper copy of this Amendment assembled by the
recipient with such signature page attached shall be deemed an original for all
purposes, absent manifest error or bad faith.
[This space intentionally left blank.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

         
WELLS FARGO BANK, NATIONAL ASSOCIATION
  MARTIN MARIETTA MATERIALS, INC.    
 
       
By: /s/ Martin E. Tracy
 
       Name: Martin E. Tracy
       Its: Authorized Signatory
  By: /s/ Anne H. Lloyd
 
       Name: Anne H. Lloyd
       Its: Chief Financial Officer    

Signature Page to Second Amendment to Account Purchase Agreement

